OFFICE   OF THE AlTORNEY           GENERAL      OF TEXAS




                            tes.aade thsrwundmr for
                                  oaaer roll lainual            *



               elm8 or SWtiOB    8 Ot 3OQ6e BfU  373,
             wal Ast does not amly to suah appl:-
             to field notwn   ar *bra filed in the
Land orfioe QrlOP to iwnwuy      7, 1939, but in oon-
aidering the teadun for illIn& made dnae aaid
date several.qwMons       are prsacmttldupon uhiob I
would R&q~OiatO   the   beBefit      Of   pO.0   OOBStEUOtiOB
 Hon. Baaocm



       of the dth&aral                 &a’ and     year    opinion        a8    to    it8    -
        erreot  upon the operation of thiprs8ent taoraoy     *
       8tier, law   (Chapter 871) u~~der whlah sald tllinw
       TUO oomiuenosd, as fol.lows~
                                                           j
                    mether or not aald withdrawal      A8t
       dUPi$ita      erreOtiV@   ps~lod, pZ63OiU608 tha &.ng
       In thin Ds~artaent      ior any pwpoae of my’and all
       applioatiozw     for mrvep and field gteatitoo~ohaae    f,j
       01 1aa8e 8UpQO8ed taOiUlt tPaOtllr
       OpiniOna         this    QU68tiOB     roald    be    W&ad               f5     the
       affiEMtiVe,          then. tb l’sPaining             q\re8tfoXl8         horeln
       g&y             nooeamary to bo mBUdUed)                   but if aegatite,

            *ra, Where applfoatioa                   for marvry was tiled
       with the aouqt
       fors Tebnluy




                 "3.     ahue        the a@tor;tiOB         hr       8UZ'Vey -8
        flied with the oauntJ runeyq    b
        8urva.y made &Q&Tebruary   7, 1dif%d%:~pu~                                          y
       'with i,. t8fa rsoelved iB tb# Land Oifies after
        raid dateand withinth8 1M) dap from original
        ill.  date, shouldthey be riled in the Land
       fiiim3      ior any ~UrQO809
           4.    Ii, under either or the above oonditlons,
     your oplnioa 8k~uI.d be th a f&at lpplioant 'aould hare
   , fixed a legal right to take the rurther rteps prr '-
     tuwlbed in the present r~w~~oy lam regardless     of
     the wg8age of tha withdrawal Aat, and auoh appli-
     bent*6 original flu       with the aowty 8WY@yW
     war nade less than 1B 3 da- prior to yabruary 7, 1939,
     but no filing   ma8 mad. by him iB the LandOtfloedth-
     la the I.20 daya, muld woh right or tbt appllaant
     to proooed erpizo at the and of ~16 UO-day period
     or rpuld the withdrawal 4t     uhloh beoema lfioot+ro dux&
     ing the UO-day period la anywlar oparato to prolong
  he   the   oristenoe          Or   swh    ri@t     or    to hold      8ame         In
       ~U~Q~BUOU          after       the I.80 dap        orplrsdTw
              ThS AOt misnti0B.d iB FUl' letth,                         &SO           Bu    !&, 373,
read8 as roiaow
                 *seotionl.          That   all    of the publio          free
1105.   Rasoaa Gllssl                Baroh 30, 1939( y6ge 3


        8ohoolland6  hiretofore  authorlzsd   by any law
        or thi6 state to bo 8old or leased,    are hereby.
        wIthdrawn from 8ale or loa     tmsr the lffea tlo o
        da te 0fthh  utwitil    mu     th   Oyraai~tiOr
        ninety (90) day8 trar the adjournnon
        Regular Ss8810~ of thir  Log181aturer j
                    “sea.                 The rIth&anlooi                  ad
        tree           i
                GEol~andsfrcme8le         orlwme    aEY"
        not apply, however,       to applloationo  to puraha8e
        or loam tiled dth the Cami88io5er           ot the
        General   Lqul   Off100   prior to the e~teotire
        date or this lot .0x to appllaatlonr       lhtolrad
        la lltI.&otioa     BOT w.
                                                                               or law8 In oon-




                ‘that put                 or tha ahova mon~lonr~ Mot hereinafter
rerurad        to    a8 the          1939     hat, mhloh 1%. i8 neaasauy  for u8
 to mmtrue in               order              to    dluwoz      the qtmtionr            propounded
 by   you,     18    SeatIon          8 above              Qnotod.

                             thatthe appll.ioatiOB8 rbi@hhate bOeB
                    You rliatS
 pPe8eatml k, you fOP filing   8iBoe tobruuy   7, 1939, are for
 8~pp080d           d 8OhOOlland under. SMtiOB8
               un8uma                                6 and 8,
 Chapbr 371 of t F e *ata  or the 4&d Legislaturel     1931,
 EgdteP       nllured to a8 the 1931 Ant (Vernon II~rtio3.e
           SootIon   6 and 8 ef the 1931 4t    fill   herdnaftu
 be i&&y   rerurod   t0 a8 SOOtiOn  6 end &OtiOB 8. '2hi8
 then,leaver u0 t6 oonslder only the.0rr0Ot or Emotion B
 or the 1939 set oa lpplioatlonr fllsdaub4tn     amion      8
 and 8 of the 1931 Aot, whioh 8eotlonr Involve only ummr-
 reyed 8ohoolland.
                    Tho h&a                                or loa
                                          dthdramn f’ropl8alo                         under
 Se&ion        1 or the 1939 hot an                              "publio trs0 8Ohool landr",
 Sbotion       t or that            rat         exempts          fro!ui dthdraual onl those
 landaOB whloh6@iMtiO58                                        to ~UPahs80 OX l&am E TO been
 filed with the Land Commfulonu                                      prior to tho lffootin
 dateot the 4tl or to applloatIoa6                                        InvolYodin UtQation
 BOWpond&&                 Tho      Mt          door not m&e my dl8tinotIoa
                                                                          between
-arveyad                     landa.
                and un8urvey.d                                    Under        the pre8ent       lam,        or
 the lau8 im exf8teBoe                          at the tfmo of the pa88a&8 of t&e
 1939 4t,           thus     am           no        ha$utory         rorido~            ror tiling
 dth tho Laad           ,Somi8~8&4mu                       aa ap Pp ieatloa        to    pUPahUe        or
 leak      &umurvew              -hoal-lk.nd8.                    Aa a matter or pnotloe,
 Hon. Basoon~ Gilea,         Uamh 80, 1939, P@qo 4                                  r




 the applioationa      flied     dth thr, oouaty mu~o   r uu&p
 hOtfOB     6 Bnds   Ue      tl.lWilly roturnod
                                              t0  the En
 ~~$i$el,notea,        but     m know of 50 authorICy p&!Fnctg:”
             ,     It i8 83.80 trw,   a8 a m&tSr or praoti$o,         that
 the Lund Com6iaaIonor requlros tho l        pplieaat  for     0 purahaao
 of unsunsyed        lend to rile a fonaal applieatloncC r or the rleld
 note8 two approved and fho land has boen veluc& und olaadfled.
 This lo the prooedure        providedfor under Artl@a 5S;as (now
 repealed), but tho present 8tatotrs         do not reqplra    w&i pr~(Wdur~.
 Al80, we de not bollote that luoh appliaatiana          era the appli-
 oatlons Intended b the 1939 Aat.           In oompllanao with     Artisle
 3300, the field 501 as returned       by tha rtlneyor ala,     mtuto      that
 the mum       f8 udo by thr authority or a oertah
 filed tid     the     murboyor. It i8 8.bo to bo B&trod
                   tiled    dth tho oounty mrvopr      und.ox8ooUojia
                       r0ato that they UPOap lloatloas     for a mrvey
                      jmrahaaa the ltnd’or uPth a view to. puraha4
 a mfnorul leaao.         330 fIUng 0r an l  ppllaatloa ror a muvoy
 SonEtftUtSS~ thS tiPSt       w    t0 bS t8kOB by Ona dO81ring to               -
 purohu8e land undu SeetIoB 6 or to 8e4mra a p~profu4moa
 right to p?is+ha6o a ninaal loaoe undac Sootion 8.
              It ocaur8 80 um that tho L~n&i&kRrre, or &t lOa8t
 the author of tha bill      probabl      had In raiad that all
 applloations    of those $esirfBg lo nw3hame or lease a&o01
 lands, uheth9z eurvetywd or uneumo~d            are filed In the
 Land Otttee     a8 no prwiaioa    lathe    blil or e!mergeno elm&
 ahor that it ~66 tho IutatIoa           of the I&i&atUW        &
 any dlstlaotlon    between aurvo ed and unmtrveyed land,           In
 other m~rda, It appears that r hm Leglalature           intended that
 the 1939 Aat                   ly to UpplIaations        nhioh had been
 logully   and dul                tho propu autlmrlt~.          In ~JOIK-
 lq of a.pplisat                         the Land Canal88 onu,
 rholp thSy must bi tiled  for the pnrohaw cc survopd aohool lai;
.$@I@, wo believe  that the Logielaturo   mdant that  the Aot
 ahciula wt apply to appliaatioae    uhioh had been lognlly   and
 prcpcsly rlleb for the purahaw or loans of rahovl landa,
 md It ua6 not lntennded         that   the dot 8houl.daffeot 8uah
 lpplioatlona.
               If n 8hould m8ko thla wnstruotlon      of. the 1939
.4t,    TO will marely ba f&p         the well knoun prinolpla
  or state0       QonutruQtloli,      rtrtUtO8 8hould, ii pomiblo,
  be mll8tTtlS ‘x 80 (u to uphold their SDB8tftUtiOndlitj,
  At the tlma of the onaotaent or the 1939 AN, and
  oularly &&Ion 3 thafoof,      tin Lsgl8laturo   oriden t?-y knew
  that applloatlona    migbc be oa ii10 for tho purohaso or
  loaao of ta5dr lhiah Q0ul4 ~aot be aHSated ‘by any Sat It
 might   pa88, and It uaa Intondea to &OVI $hat it was not the
  purporroof the Legi&.ature, to deprire My porron of my Pfgbt
              J.f, howrcr, 111)are &bta!cez~ in n6 abow eon-
8tzuation     of the 1939 Aot uud Seation 8 or. Scne i& to be
         RS not
Oonstrrisd                  q~pl@.!it~   t0
County 3urwgor for
OP lbuing
6 and 8, nnloss mid
LRnd -10ur            lor ta Tobnmry t 19SQs tho &ra9tlro
aRta or the Aot, t& tbs Quoation 8&u           a0 to d&&u
raid 88atioa a of the 1959 Ut is willd 88 wltbdrm&~           tar
ulo or lean     lands on rhiah applioationa    ham been riled
with Ml. 40ult.y WrYa r under ?ootfons 6 alla 8 bbroro
the enaotal8nt ot.thb 31"9s A8t but alob     RppuaRtun8      &Rd not
boon ftl*b  with the Lad draia~           kfaw    tl+t 4at.b

              It 18 tell          rrettlad that if nt the tlm of the
    8~68 8nd elctsotirr            data Or tkr 1939 Act. sty     plieuxt.
r ad uoursd            a vostoc   xl@     to purohRs8~or lmso 'f: nd8 under




               18 d80 WOli 8Otthd thst if the liar8 Of '%TkM
              It
ba~0 ma8   M Off82 t0 Ebu Or ib41~3 hk~bP t0 RIIy poTEOn,
whlah offer ha.6 been aaaeptcd by SCIWI psraon, the wlthdxmml
oi thy Offer to ti    or 18lU40 bfter thr aeWDtUN0 a' the
orfer 18 ot no riteoh    s&&z;     RohaAeo_s, ii9 Tti. SOB,
SO se we (ad), 998.
                   .
           %li8, than, 1awW ub to daoide (1) mhstkmr a
w8tOd  ri$ht t0 ptmh~0     Or ~hk~43 hIa8 UI&W motion8 6
or 8 vu waured,.or     the statd8  orrfu to 80ll og lea80
ws aooepted, upon the fil& ai the applioation      with the
 COUUtJ3UrYbpr               98 RrOYiaea      in said tU0 8QOtiOnS,   Or   (8)
.ahathorthe.Ywtaa       rl@ttopuroh8Eau           lea8e,orthoorfer
 to 8aor       loim hadbwaambptad,           Oti~VhXlth~a~~ibs-
 t&On UUI -04      Uitb the hd     ‘&BlRiEOiOA8~.
                       or louo mao aeaured, or
                     JW’&UW or laaae.=a8 Oada, at that
                                                             th
                                                              le
                                                       Ii thb V136ted
                                                            aoygrm;
 the ii-       of the    plhation wit& the Count ~desthea
 -A8 prari8ioll8   Of 2 a US9 iat ~ithdaxwing t&
 8alo or lU8a 18 larifeetlto       a8 to w       iatiOXl8 fllrd with
 tha Cmnt7     3urvbyvr beiorb tha *ifeet           date of the Aot
         i
Eon. Baaoom Gllee, laxoh 20, 1939, P-6          6


ragardlea8    oi the OOllStN6tiOll   plaoed Upon Seation       B of
said. AOt.           _
             Seotlon 6 oi the 1951    A6t   (Vernon’s    Artlols~64Zlol
proviaee,    in pert, 61 rollor8r
                                                             ..I
             *An   nb desiringto buy any of the une&epd
     'landkina E dad In this Aot not 8itUtitaa uithln five
      miles of a prodming oil or @as well 8hak.l file with
       tb aount    8urveyor or the eouaty in ahloh the land
      may be 8i t uated, an QQllOatiOn SOr SnWep &erorfb-
       lq the land In rnaohmanner a8 ulll &able the mm-




      ared *a twnty      (180) by8 ma the riling       or the
      applleatlon   uith the MIXV~~X~ Ii the uea ia round
      <by the aomml8sioner to beun8uwe         CUta8UbjMt t0
      sah,   he 8hal.l value the land an Fagitenotioa    oi
      the valuation    to the applloant rho may purohaae the
      i6na on the8cUUe twaa and eondltlon8       aa premrlbed
      by the law and the regulation8      ror the ule oi 6ur-
      Toyed landj &wovlded, ii tb area ahouid be la tha
      enaloarre of another puson olalmlng it in good
      faith, or oaeupled a8 a home by another, ruoh holder
      or oooupant ahall have a preferon        right for a
        wlod of sixty (60) day-8 after ser~too       of eitctlon
      % ham the land surveyed on hle own appllratlon          to
      the 8nrvsyor aud on )he rdurn of the SUII adrrmasd
      by the fir& applloaat     for eltatlon,   and therbupon
      fix hi8 right tQ puroha80 68 herein ~OVid@d."
             Seotion   8 of the 8ame Aot oontaina       the SoUowiq
protlsloas
.a          *by   arfson uho disooorrr8 an u7isur~eyed area 0r
      8ahool lan t whloh ha8 not bwn listed     on the raoordlr
      of the Land Oifioi   a8'8ehOOl land, md 18 not LB
      aotual ooaillot   on the ground  with land prwlotmly
Eon. Basmn Giles,        %aroh 20, lQS9, 0-e                 7


     sold or        propilate       and rhloh appeur oa tha -
     orfloirl     Yan a OiflOO      mapU unsuweyed lands
     may 8pply In witIn& to the omaty  muwpr..ind
     ham th8 oaab OUney~d,  and &ftM the fiq
     Rote8 &+a ken retumeb   to the Land Otflde
     and QprOYed 6n4 fllod d th the Land Wmd88iOE@xr,
     8hur bavo l p r b r o r o no eright ior 8iay'(wl                        aay8
     Uwr8attor to gnu&a80 l mlnm8.l lrme4 thore-
     oa at  the ninlaua prior flxad by the Land
     Caaaluionor     In addition to theother oamld-
     oration pro&led &mr~in,~
            w8 qpln      uu     ~ttozltl8n          t8 the fad        that um48r
th0. hNQ    8htUtU,       ~j&lWAtiOk8              t0 &W&W           Or ti       US-
mmpd     sohe land8 are flled with the                       &maty      Surwyor
an6 not dth the Land UormMaloaor.




            %ee,      8. Wat any peraon,              fla    or corporation
     dblz’l~       to patoh         Stiy Of the        UU8Q~l’QQPidO&          14?d8
     herein slrt 8pert md reserved for 88l0, any da 08
     b onusing the tractor tsaotslhloh wah persont
     r 1LP ‘or oorporatlon desire to purohaaeto Be muvoy-
     ed by the authorlaed publlo surveyor of the wunty
     or distrlot   in vhiah said land 1s situated.
          Woo, 3.  It shell be the duty of thr mar-
     royor, to am  applioatlon  18 mad* by rea.imnab1.o
     partier to 8UXYOy the land6 a08*hta     in Mid
     applleadlon   within three  months fzom the date
     thuxior    nnd ulthln 8Ixt   6ap’aftbr   Mid 8urWyc
     to eua'tk'y to, EeaOrd~ani ma&~the field-note8      or
     said 8urve~r)and he 82iall.  also, dthln   the said
     8-y     da , raturn to and file    the 8ano in th
     gsnbx!U cti    oifl,oa, aa required by lau in other
     011e8e

            'sb0.4.      6urYoyors 8hallbaaat1uad                       ton-
.-                        ieants ror         the     pumlmw      of u.ud8
     %z         ~a%Ity           Of thI8           not all   let@. 8UrVO7+=
     or*8 fW+8 ror ark          4ane by #ma

            '880, 5.      githh  8lXtytiyr8ftW   the ?OtWB
     to    ml& tilinq     In the ganrrel ha& omoe   0r fh*
     OWW~~F'~   OartlflOiLte,map and fkld BO~M Of
     the laad de8irsd to bo prtrohaWd, it Shall be thS
Eon. Basoaa Gllae,   lbxoh 20, 1939,   Pa&e 8


     rl@lt of the person, iina or aol!poratlon The
     &a had the 88m 8UV8y8d to Pay Or C8U68 to b8
     pat14 Into the trsqsurf   of thsstate the pwahass _
     aonsy the-for    at the rate of SiSty oentr per '
     awe    and upon the preeentation     to tho oom
     ti~&~iO~r  Of the QJU~X~ bid Offi          Of th8 f&
     reoelpt or the stata treasurer      fox suoh ptihase
     Boney* mid oa5lr6iondr       shall 16sue to maid
     po.r601$ $h!ta or corporation    a patent fox’the
     tXAOt CiC"txaOt6 Of bid 80 SurV8~         ad paid ~OP~~




pnxti0t.Pto auvey    the had, and fuxthex prorides that
the fled  notao 6hal.l be rtafiummd to the Imd Offloe dthiia
60 day8 after the marvey.
.        .




    B0n.rRe6~~            Glles,   MAWI 80, 1939,   Page 9


                       "Ii08 sbay the ~~li@Ant     beCome A purohassr?
             The &auto         6~~8~8 the question *liemay do 10 by
             eeuiaingthe traot or traots shioh suah psrson,~'
             ii= Or OO~ZV4tiOll &SS%r88 t0 &UOhSSS t0 bj$'
             arrayed*.         Xhen this is &me as tho aot 00 rem-
             plates        then,and not b4for8, the skto 00 bttraeta,
             upon tie purohasm'#           somplyin&~ dth the thor ro-
             ~qtirSm!itS of the aQt, that 10 will son r&y to hir
             the land surnyed, Xihon   gotat uai raaehrd
                                   thir,
             thsro eXiti    an lxeoutory 6Mtr4bt which &We ahO
             purshassr a vested right, upon sump&ying with his
             part oft5   oantraot   to bY8 the land purohmed,
             of whloh subsequent ieglaletlon o-t    deprlte


                    “On tho faith of the stat@*8 prmim,           the
                plloent,
             8 elmid     mave
             Th~rightuat
             Wm sur~8yofciuyoi         the publio +mainmhhorlm6
             bythisao)        it&alLaotklasfslior~yprrsoa
             to file or ioeateqpon         tholsndr,      -ysd,aud
             sushfllsorloeaOloa          shsllbs     ptterlynull   au4
             mid. * Tima it furthat- wldenoed that idsntlon
             et the le&l&urs         that no ryht shoul.4be decwml
             to test in 623 applirant prior to a survey; prior
             to uhioh time It i&l&b*bs approprietsd           b au;%
                 tor,‘oa! by any responslbk        psrson, wl Lo       -
             fr
             -L      ng eny tested right of a ioaea applicant.

                  *The awv8yueemed8            for the appsllsssrdthln
             U&lms      pnmribsd.by        lar, and thus was mated hi6
                       The Zleld notes       wkrs returned to the germal
             land k'i'iss  rlthin the      time nqvlred   bylaw,     as was
             the full prioe ror the        ltmd paid to the treasuawr
             Oi the 8tate.
                    lThe &n    at tho time   the rl&t YWJIWd, derlard
             V&et    it shed be the rlgh$ of the parson rim, OP
             corporation,   ahohashadthe        ssme survsys~   U
             or reuse to k paid      into the twe6ury      or the 8w a l,
             the purehasa money b8forr          at the nt8 d flity
             6ults  per eero, ana pgan the pmsaatatlor        to th*
             oEAlwlonsr     of the gansrel lkmd oftie.      of the re-
    .a       oolpt  or the state   tme8urrr     for ml&i purehne
             mouey aald eorml~nor          shell issue te nl(L m-
                   hrm or oorpontlon l p a tentiir th8 treat or
             t%ta    of land ae serveye and paid forem

                    Wio ninth met&m dssJ.ams thet if the appli-
             oeut   rails, refutes or negleots to pay for the land
Hone &t&O001 Gile8, MArch 20, 19S917Pags 10


       withlnthe’timo prumribed,             'ho shmll     forfeit      ell
       right thhrrHo.@
            81,right      aenmt      ba forfiite6 before         it   u&sis,
       henoe us have tha ala8.r dooluetlon    In the s?etuto
       thatit i# not thw eymont of the purahnss m&e
       whloh tests the ri ei t to heve the lend   but the T
       the right tetts in ths psrson rho hea&eGti~u.rmy
       maA8 whioh;.howsv~r,meybe lost
       OOl& dth the othsrtsas Iyqu)Ze3 Of whir. The
       right of the 6ppUless wwr      the fnots mnst 8tsnd
       ea thou@& tha eon d Jantmry Z8, &MS, hed not bssu
                                                           .
       l--b”




         lnlon that the qusltlon of ro8poxxslblfflty,     within
       tii
         e ~eniag or the cot or lW9, ~RII   roa:ths surveyor
                             holdthr respondbl~       partlos,
                                     thiswatld    be   sufflc~ent       to
       hold the lend unt         the sxplntion of the time elloued
       Oh. pur6heser      in dlloh ta meka pApauL”
           Ua MO from thr ebovm thet the saprem Court of
T-6    ole&rly hold8 that  when the lp liceiittakes the
               to purohesr lend hia rf gQ$ beooaes nstsd.
triash%*      t of l879,the fakeI step@e6 not teken until
the 6urmy wa8 mule, and the raat that the field notes hell
not bsssflied in the General Land Off100 did aot effsot
the rested xi&t soared by the initial step or hevln6 6
surT8y med6.
                       6 enU 8 of the 1931 Aot, tha initiel
          Under Ssstions
step i6 the rllrsgor the epp~lsetion dth the county rumeyor
                              the right to telm
end the eppllomt thenrclcroiter                 uoh stio-
eesal~o   step   in    purahasl1~3   or loesiag    the land           Under seotion
6 it   1s~quir.d        that thef1sldaot.s         bsiuttuaed          to th.Lazad
orfloe within la0                   lJn&ar800tlod 8 $&so is no tima
llnlt  mntloned  iord^f $          roturn of the field notos, but from
yoWlotter        you umao         the% SeMian 8, as wall es Swtion 6
authori&   the *turn  of field           aotes    wlthia   UO days3 therdy
followlag the o inion oi this           IWwtrtasnt      ssmrsl        ysars   ago
thetif the tie& notes,era roturnod wlthln 120 day8 under
Ssstion8, thsysro roturnod dthla sufflolent  tlm,  but
Eon. Beworn Glles,        Msmh 80, 1999,     Page 11    T


which opialon.dla not *aa upon the qyutlon      0i            tiether ths
flsld notes my bs mturnod titer  la0 daya  iran               the qete of
the sppllsation.


the fb&   ~~~~~d~~':~;~~,~~~~r~~~~
aeourw A rsstsd right to pamhem, but morsl7 hsld                 that   the
InltlU       step in ~surlng   A mated     rlghtW      umheu     mea by
having the sums7rade.       Inother  rarb,   t to Oourt    in that
oase held thAt the InitiJ.    step We8,OUfiiObXIt      to 8emm     the
r*t    to paruhaae an6 it is Uear that     the lnltfel     *tap
tdes&atio~6       ar68lrths~fUiagof         ths rgpllaationrdth
the eotaty     mx"?oyW.

                                                    79 ¶'a.    8, 14 8. 1.
                                                                 %3Y




                                the time pmWribo4  by ;lar, whlah
                frcu the data of ths survey, Ths Qouro stetes that
            rsbabl7itmll7bs         that the t-t     Quantity  of lsnd
(17,280 asnrl    soul4 ham bsm surveyed into seations of 440
aeru dthin two da           it felt   bound to follow the oqllolt
egmemnt   that   tlm Pend was wnoyed          on Jmmry    19 end 80,
l86S, end thet the 6urmyor 8urW8 ed the lanb la treat6 of
640 aaru eeoh.      In   dt8aussi.ngtb i    rightsor    ths l pplissnt,
the 8ourt Myal
               ‘Ia so- f&r as mare property rights sre oonoerned
         n   8ua zw dlllemnn~s betTeen the aontraot oi a %ato
Eon. Beooqr Glles,   wall   SO* lOSO, Peg0 1%




     thr oontnot.     It oannot k treateda8 a mu0
                                 oi the %teto*=
                                  96 Tue 476, 93 Se W* 49,
                                  underthr M. of 1679Mod        this




          ti m       'I+ BriMOo, 101 TeX* 490,109 8. V. Sll,
thr Oourt had m&or eonml&atlon    the question of the ri&hta
aaqulro8 under She Eomstsad lkmetlon Aat and hold thet  slnae



            “It I6 not   oorreot to sa that a huBbud and
    rife the h8ve se?t&d upon pud lo landa PaaOr the law
    &ting them tho rl@t       to oowy an4 irgrove it and
    rrentually    to obteln tltlr by suoh ooaupauay u&d
    impw8Mnt,       a c$xeI’& right prior to the Ytannku
    Of th8 pY860 3J           l  It is txw #at the7 lie
  . nata        re a mmplote title, lq#l     olc lQu%tabls
    until    SFly hem snsw6       Pox 8uah tlma    but  it La
    not   follow thet ?i  8 do not aspubs a &ht        in the
     lend8hlaheft&            margasla ani boturin*sthe
     ohareotsr
             of the title*       7Yom the tlM or tha inl-
     tlelsteps,tho nttlement,       the7havs the ri&ht   to
     ho~d~ru~~~~uo~~s~t~~oWM
                               the %teto at ions? so lorq
                                luend1tY6Mln6\m,
.    .




Eon. Baxeam culiw;   Huoh 30, 1939,   Pa& ls




                                           489, lls 8+ P. Ius,
the uorrtt                                r tE0 rouon aat   it




             .-
   Bon. Baeeor Gilee,              Maroh 80, 1939,      Pa&l4


                 In this-oaiaeotion,               we oaU *ttontioa   to Seotion
   b   of   the 1931 Aet uhloh             doe8   not


   ill-   or th0 appliaation with thr eouuty eur~ryx?r, mbjeot
   onl7 to ?m @ut off trOn the fight at a lU&eOqwnkt atego
   for ralluroto oolppf7 rith the UT.




                                 105 ,Tu. SW, I.87 Sr T4 806
   theco&iq:                   r r ut 0r UL l     iration rid
   undu thr abov@mmticmedAate~td         a8 io Et wet
                 “XS mlatOr*e              fiol6 natee had bm~ ewroat
            hauatlldhewaoqulrda       righttopurQlmu       the
            land end the Go.maieelonar ooul~nothewolamfully
            refuad to p&860 a raluation   P     the land and do
            thoeetitilAA   neaoeeuy to bna r   the tqplioant   00
                                           8.4    Thie une




                 Be lea        thatthoowrtintho
                                             above oau aoaetnud
   the 4t or 1906,             uhloh OoatpiDe
                                     the  e(U1 p r o vir F o n*le
   Sootloo b of the. 19sl ‘lot, rtth niuenae     to the ilUng
   aadtree~~fatFUP      a&ma,    ud atom27 holda that the lppli-
                      fuwus     rl&t te gurubee     b fil$a$      hie
   appltaatlon mb 3"tit a0 the onaitioo. of t&e ha-
. - eoeutlon    0r   itr      aa prOwriM         b7 tie Statta*   10 ma a60
   a0 ufruum               b&nut     the     art 0r 1908 en4 the 4t 0r losl
   In alie reepeot*
   Aet b&Me   wetea
.    .




    Ron, Bneoom &a,             Itad     80, 1939, pago 1s


                  InlJo&et.Klrb                  l84      Sa        Tia l56,       (Writ         0: Error
                                          ,tlW          3.3.          llO1,      (writ         or ikror
                                          leed an        aot of 1901 mUoh aought
     to lapen adutleml                                  and mane    ujoq~‘ther;ight
    .or purehaeue.uader                                                In p00k8h~
    the Gouxt myat
                                                               :.                    ,
                  *The    JAW   uMm      uhhh          the      timber         use
         ohaecd      nromttm       etatr     Raw         tho      *beuluts               riz
right        to HQUM     tha    lmaea ii ho mhould be tin Wut
biddw.         In Ueo-             tbm quutlon  lnwlwd,   tha *
-ml
                “Ii a eontwat           0r pareha             or a qhtf'te
         urahuut~      02 md            ear 10~          on cay tn.et or
        L                       Tr         m          inw~6             UU~U th6
        ~UJU 0r 468            eta   t6,       that    00ntrut         or    tlut
        ri     t 0r Pealwe       aula      k      protaot.4        by .a.           8tatuto
        ul tP br   th6   Oonetltutlonr            of tha      UniteA        stnt.8            and
        or T&k*
                                           l **
                                                              .
Hon. Re.eeaa Glloe,            Alaroh 80, 1939,                Peg6 17


       purehw,br             lnthoaltomrtln,                          to    loaeo       thelandfor
       oil     end gupuxp@euc                     l7ile eve           hlmminkrutin                   the
       land in         ooatrowrey           @or          the   term         or-trde       law,*




6UprW         o0td OILO~~~g\raano mtw7                                 89        1@~~),~0n0       Of DhO
qu6tl6ae         bo~oonthoUouxtra8          mhtbw  Trier; @IO waetho
oryinal        Ummoror           of en ellogd vaoezhoyNlut uhe &iB not
ftlo ~a p p llea tfo
                  to 1 a0880
                           untflaftuothu        lppliaatlona
s-mn    ifha, &ad a right oror prior lpclloeate    to eeouro                                               a
              Xntthr     orfginal oplnlcmbytba                         court,         10 use       olwu
that be        wurt                              riret on. teun# the
                         latuQdsd to bold that the
                             ta 6t8tuteto brag the sattu  to the ran6
                             4totherl#lttolun                                    butsmmputiu
took   the                        on to mutt that tho’flrrt   pexwn to file
dth    thaLand.                    au had the d&at   to loua,    The uttoi
mu a~&~~aleu ad                doflnfto b tha mart in it8 oplnlon ol!
Mtfolt rgr rek66raag                at     pa@ T08 u            tolleu6t
       .,
                 m&8cmo uleuo ourlti~~~tlon
                                          fllo&b~8ttmmya
       wpxaaentfag           -6llratr in other poadbg                            meoe      obJootba
       &a n6e   90 the portion or. our or&tnal      &a     rod-
            t 'ThoQimororyaJ.ludo6tointho~Sl~two "iQ
       ,%lc 9l.mxl7mw~1~thodlomwos7b7'uly
       :L la nd  lQpleeluner brmew        0r aa.appl 5"OalEi i-z
        lea86 unbr f&la 193a iat**
                 Xt 18 &ate6              that    thfe    laagolyr              fe befng eon-
       ltruad a8 holdit@ that the party who flret fllu    hi8
       appliut;oa ror purohaeo in the lrnd orfloe ie entitle6
       to rierlt7 ovor oao do had mudo ea lrlfu      lppli-
       eat lpon. far 8umo $umI   not illo& hi8 lppllmtion
       topurehuouat     J      . The quoted leag4~0    888 not



       80~~4           th 0a l8tw~               0r l rct+a~   w     miurl      t0
                                         68 of    the4 6890 of hi8 applieatioa
       St?:                                     Tha thoPght abo4i.I.     in the
mn.    Baeom Qilea,       Mu%h #,.lQSi?,-     Pa& 30
                                                         7


ruaha4th0        oo~~odt~tthoproriaioaoi~tion~
0r    the lOso   Aet exaptlng      m+m   WltMranl      lM4E     on whloh




18 tha rmti atop oa the put or the appllaant        and b taking
thle ln$tlaX atop, ho louuroeavoetod      rlgbt&ont      L 00 rob
atOp aaprotidd       b the ltatute to purpohpes 02 %a~eetho&b
lMo~w4      lslA8 r d;t l8 tmbr all of tha authoxitloe abov0
qwto4,le    l n8tad r*t      0r rhioh a0 lmJ.iouat oum0t k
doprivad by tha .laghlatuso         and, tbu!ofuro,      the lQJ9 Ut       does
notaff~atthlavwted*@it.
                                                              ur reset quee-




           tinlo eaq h a wri0u not08 tanbred           to      u for
riling aora  than   ii0 day8 frcm the date of the apg Pleatlon
raod   under uotien    8 0r th4 19s1 bat, it Aa apln         uanoooeeary
for thle Dopirtaukt to pace         ‘a the qao6tlon a8 tp uhethw
the ml6    notoe wttw ra appl    T ration rSle4 udor Motion 8 or
the 1931 ret mat bo ii104 dthim x%0 tip           rraP, tho aate 0r
the lp p llr etlo    Thieo qsaetlon
                           r          will luCrl7 be ~ooldod b the
au0 0r GrS.ghtea Y* state,     x0. B78@, now 0nU.w in thr Sr&
000 or aldl       Appoale, (Sutmlttod on 0 amI ugmmt           xov, 30,
         Th8 etatuto 18 alou, honror, that the field not08
tior*on     plledlon ,M ptwheeo        w&u SOotlon b muet bo rr
turmd to?h.      Land Otfloo dthln     180 daye and the 1939 Mt,
thud0~      ma4 not hue the l0ot           0r ~Uovbg      rida     not08
under idion        6 to be filed     lf’tu   I.80 w     iroDl the data or




                                                                               ..
Zba, Moan   klre,   Zkroh 80, 19i59, mgo 19~


the applloationL    we lxproee-no o~inioa 10 to whothsr Hold
wter wdu      Swtlon 6 may be returned rikr   la0 daya, a8 we
deeire to wait the doaielon in the above mueo ?a that queetioa.